Citation Nr: 1728812	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  07-30 967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for fibroid cysts, claimed as secondary to service-connected endometriosis with bilateral corpus luteal cysts.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran had honorable active duty service from March 1990 to December 1996.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran presented testimony at a hearing before a Decision Review Officer in June 2008 and before the undersigned Veterans Law Judge in June 2012.  Transcripts of both hearings are of record.  The claim was remanded by the Board in January 2015 for additional development.  The current record before the Board consists entirely of an electronic file known as the Veterans Benefits Management System (VBMS).  

The Board also remanded the issue of entitlement to an extension of the delimiting date for educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill), beyond December 3, 2006, in a separate January 2015 decision.  That claim is still being developed and is not yet ripe for Board review, such that it will be the subject of a later Board decision as appropriate.  


FINDING OF FACT

Fibroid cysts were not present during service, are not related to service, and are not secondary to the service-connected endometriosis with bilateral corpus luteal cysts.


CONCLUSION OF LAW

The criteria for service connection for fibroid cysts have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).  

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the duty to assist has been satisfied.  The service medical records, VA treatment and examination records, and post-service medical evidence identified by the Veteran have been obtained.  The Veteran was afforded a hearing before the Board and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

The Board also notes that actions requested in the prior remand have been undertaken.  In this regard, additional VA and private treatment records and the requested addendum medical opinion were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).

The Veteran seeks service connection for fibroid cysts as secondary to the service-connected endometriosis with bilateral corpus luteal cysts.  See November 2006 VA Form 21-4138.  She indicates this has been an ongoing situation and had worsened, evidenced by the fibroid cysts causing pain and the fact that surgery had been recommended.  See September 2007 VA Form 9.  

The Veteran testified in August 2008 that she was diagnosed with fibroid cysts in either 2006 or 2007 and that the problems she was having as a result of the fibroids included heavy bleeding, clotting, and pain.  She and her husband both described how the pain was unpredictable and had affected their quality of life.  The Veteran testified that her private doctor informed her she had the fibroids, but she had not asked directly whether they were secondary to the endometriosis.  

The Veteran testified in June 2012 that she was on active duty when uterine fibroids were first observed and documented and that her condition worsened during her tour of duty.  She described how the condition was aggravated by her duties in aviation electrics, due to bending and carrying, which agitated bleeding and pain.  The Veteran also testified that her condition was related to her service-connected endometriosis with bilateral corpus luteum cysts because the bleeding and pain had continued.  She reported that she sought treatment for fibroids within one year of leaving service and that she has had this condition ever since service and it had not gone away.  When asked by the undersigned whether she had been told by a doctor that the fibroids are related to service, the Veteran reported that she had been told they could contribute to aggravation of the endometriosis, but she was not sure how to answer whether the fibroid cysts are related to the endometriosis and that all she could say was that they could aggravate the situation and caused excessive bleeding.  Her representative indicated that they attempted to get a nexus statement from the doctor, but the doctor wanted a copy of the military medical records to give the opinion.  

The Veteran and her service representative also submitted evidence suggesting an association between endometriosis and uterine fibroids and evidence demonstrating an association between hormones and the development of uterine fibroids.  

At this juncture, the Board notes that the Veteran is already service-connected for endometriosis with bilateral corpus luteal cysts.  The corpus luteum is defined as a yellow glandular mass in the ovary formed by an ovarian follicle.  See Dorland's Illustrated Medical Dictionary 381 (30th ed. 2003) (emphasis added).  Fibroids are defined as uterine leiomyoma.  See id. at 627.  A leiomyoma is defined as a benign tumor derived from a smooth muscle, most commonly of the uterus; called also fibroid and fibroid tumor.  See id. at 911 (emphasis added).  As there is also evidence that the Veteran had in-service and post-service nabothian cysts, the Board notes that a nabothian cyst is a formation caused by occlusion of the lumina of glands in the mucosa of the uterine cervix.  See id. at 418, 646 (emphasis added).  

Service treatment records document that the Veteran had cysts in both ovaries and in her cervix (noted to be a cervical nabothian cyst on a July 1996 pelvic sonogram), but are devoid of reference to complaint of, or treatment for, any abnormalities involving the uterus, to include fibroids.  In fact, the Veteran's uterus appeared normal in a February 1994 CT scan of the pelvis and in a June 1994 laparoscopy operative report.  In addition, no uterine masses were seen on a May 1995 emergency obstetrical sonogram and the pertinent impression following a July 1996 pelvic sonogram was that no uterine abnormalities were demonstrated.  Service treatment records also document that the Veteran was treated for endometriosis and was prescribed hormone therapy, including birth control pills and Depo Provera.

The post-service medical evidence, which consists of private and VA treatment, is voluminous.  

The Veteran underwent a pelvic sonogram in January 1998 conducted by VA due to history of pelvic pain and endometriosis and to rule out ovarian cyst.  The impression indicated that the right ovary and uterus appeared normal; that no free fluid was identified within the pelvis; and that there was a complex cystic structure associated with the left ovary.  The differential diagnosis included hemorrhagic cyst or other benign or malignant neoplasm or infection.  

Another pelvic sonogram was conducted by VA in May 1998.  The impression was follow-up ultrasound demonstrated no marked change in the complex mass in the left ovary.  The differential considerations include para-ovarian cyst, endometrioma, complex cystic area, cystic dermoid.  A cystic tumor could not be excluded but was less likely.  

The Veteran underwent pelvic laparoscopy by VA in June 1998 due to history of persistent left ovarian mass, pelvic pain, and dysfunctional uterine bleeding.  The preoperative diagnosis was complex left pelvic mass.  The postoperative diagnoses were left para ovarian cyst; dysfunctional uterine bleeding; and pelvic pain.  In pertinent part, the surgeon reported that inspection of the pelvis revealed a normal-sized uterus; an approximately 3.5 centimeter para ovarian cyst with the left tube stretch over it; and one tiny spot of endometriosis deep in the cul-de-sac and to the left of the left uterosacral ligament.  There was absolutely no other endometriosis that the surgeon could find in the pelvis.  The para ovarian cyst was benign.  The pathology report contained a diagnosis of fragmented endometrium with disordered proliferation.  It was noted that this may also represent anovulatory dysfunctional uterine bleeding and that there was no evidence of malignancy.  

A pelvic ultrasound was conducted privately in February 1999.  The uterus was normal in size, contour and echo texture.  There was a minimal amount of fluid within the cul-de-sac.  The right ovary was normal in size, contour and echo texture.  The left ovary was enlarged with a large simple cyst.  

The Veteran was seen at Clark & Daughtrey Medical Group in July 2001.  She had not been seen since 1998.  She reported pelvic pain, which was not frequent, but was frequent enough to bother her.  Pelvic examination revealed a five by four tender ovarian cyst, left, which was negative.  A pelvic ultrasound was conducted in July 2001.  The uterus was normally positioned and the right ovary showed a 1.1 centimeter cyst in the inferior pole.  The left ovary was difficult to visualize.  There was a large left adnexal cyst which was generally benign in appearance without obvious separations.  

The Veteran was seen again in October 2001 with complaint of a lot of pain over the last few days.  Pelvic examination revealed a lump coming from the left down into the pelvis that was very tender.  The impression was left ovarian cyst, rule out torsion.  It was noted that another pelvic ultrasound would be obtained and that the Veteran had had this cyst for a long time and if it was still there, they would need to do surgery.  An October 2001 pelvic ultrasound indicated that the uterus displayed normal size, shape, contour and echogenicity with no focal mass or endometrial thickening.  There was a five millimeter nabothian cyst.  The right ovary was normal in size and shape with a few small follicles.  The left ovary was enlarged with a six centimeter simple cyst arising within it.  There was no free fluid in the cul-de-sac.  

A June 2003 pelvic ultrasound contained an impression of persisting left cyst in the adnexal region.  It was noted that the current examination suggested it was para ovarian, but review of prior films suggested that it did arise from the ovary.  In the findings, it was noted that there was a suggestion of at least one area of non-homogenous echogenicity which may represent a fibroid near the fundus of the uterus.  There was no fluid in the cul-de-sac.  

The Veteran underwent hysteroscopy, dilation and curettage, cervical biopsy, and excision of left para ovarian cyst in July 2003 at Lakeland Regional Medical Center.  In pertinent part, the operative report indicated that there was a simple para ovarian cyst coming from the left side of the fallopian tube, which was amputated because the distal end of the fallopian tube was spread in the cyst and there was no way to dissect it away from it; that the ovary was showing a corpus luteum cyst; that the right ovary was intact and within normal limits; and that there was a small fibroid in the uterus after the cyst was amputated.  A subsequent pelvic ultrasound revealed fibroid uterus.  

A pelvic ultrasound was conducted in November 2003 at Radiology and Imaging Specialists Lakeland.  The impression was slightly enlarged uterus with multiple very small intramural fibroids; previous left ovarian cyst has been surgically removed and there is no recurrent cyst on the left ovary; and complex cyst in the right ovary.  

A pelvic ultrasound was conducted in January 2004 at Radiology and Imaging Specialists Lakeland.  The impression was enlarged uterus secondary to multiple leiomyomas; and persistent complex separated cyst, right ovary.  

The Veteran underwent pelvic ultrasound at Radiology and Imaging Specialists Lakeland in January 2007.  The impression was enlarged uterus with multiple uterine leiomyoma; endometrial stripe thickening, nonspecific; and complex cyst, right ovary, probably hemorrhagic cyst.  

The Veteran underwent a VA examination in January 2007.  In pertinent part, the examiner noted that an April 2002 pelvic sonogram indicated the uterus was suggestive of fibroid uterus and complex ovarian cyst; and that a November 2003 pelvic sonogram revealed the uterus with multiple small fibroids.  Pelvic exam revealed the uterus was irregular in contour, multiobulated and deviated somewhat to the left side.  There was some appreciable fullness in the left adnexa, which was questionable fibroid versus adnexal mass.  The assessment was irregular uterus, questionable uterine fibroids versus left adnexal mass; dysmenorrhea most likely secondary to the pelvic endometriosis or the uterine fibroids that were diagnosed with prior evaluations; and menorrhagia most likely due to fibroid uterus conformed on prior sonogram reports.  It was the examiner's opinion that based on the information available, it is at least as likely as not that the Veteran's present gynecological problems and symptoms may be related to her fibroid uterus, pelvic endometriosis and ovarian cyst.  To further evaluate her present status, a pelvic sonogram was scheduled.  In a January 2007 addendum, the examiner indicated that an addendum would be added after the sonogram report had been reviewed.

The Veteran underwent a VA pelvic sonogram in February 2007, which contained an impression of enlarged heterogeneous uterus with probable multiple fibroids; bilateral ovarian cysts with the largest on the right side; and small amount of free fluid.  The January 2007 VA examiner provided an addendum in February 2007, which indicated that the sonogram report confirmed the persistence of multiple fibroids in the uterus and small ovarian cyst.  It was the examiner's opinion that while the military service did not cause her uterine fibroids or pelvic endometriosis, these conditions were identified during her tour of duty and as is usually normal, these symptoms progressively worsened during her tour of duty.  It was as likely as not that her symptoms progressively worsened during her tour of duty and the uterus still has uterine fibroids.  As the service treatment records do not corroborate that uterine fibroids were identified during the Veteran's period of active duty service, the opinion provided by the January 2007 VA examiner is not afforded any probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative); see also Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely") (citing Reonal)).

The Veteran underwent a VA examination in October 2008.  In pertinent part, the Veteran reported that after an ovarian cyst was removed, she had temporary improvement of gynecological issues, but this was followed by heavy, painful menses and the diagnosis of uterine fibroids and recurrent ovarian cyst.  In regards to the uterine fibroids, the examiner noted the date of onset was 2007 and that the Veteran continued to have heavy menses and severe pain with menses and constant pelvic pressure and right leg pain.  Pelvic examination revealed severe pelvic pain and tenderness in the uterus.  The uterus was 16 to 17 weeks in size and painful on examination.  The post cul-de-sac was occupied with large mass, possible uterine fibroid versus ovarian pathology.  The diagnosed uterine fibroids were noted by the examiner not to be caused or aggravated by the service-connected endometriosis.  The rationale was that pelvic sonogram done in February 1999 revealed that the uterus was of normal size, contour and echotextures; that sonograms done in July 2001 and October 2001 again reported the uterus to be of normal size; that fibroids were not reported on sonogram until 2003; and that uterine fibroids and endometriosis and ovarian cyst is not a continuum of endometriosis as they are separate pathology.  This opinion is afforded high probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).

The Veteran underwent total abdominal hysterectomy and right ovarian cystectomy at Lakeland Regional Medical Center in February 2010 due to a history of large fibroids.  The final diagnosis was uterine myomas and right ovarian cyst.  

In January 2012, a VA physician provided an opinion that the Veteran's total abdominal hysterectomy was performed for heavy bleeding secondary to uterine fibroids and, therefore, the total abdominal hysterectomy was less likely than not due to or aggravated by endometriosis and ovarian cysts.  

A July 2012 statement from Clark and Daughtrey Medical Group indicates that the Veteran had a history of symptomatic uterine fibroids and had undergone hysterectomy.  Symptoms ranged from heavy/irregular bleeding to pain.  

A February 2014 VA opinion indicated, in pertinent part, that a corpus luteum is a normal physiological event occurring in the ovaries; that it only lasts for about 12 to 14 days after a woman ovulates, unless it receives HCG from a developing embryo; and that in a non-pregnant individual, it would atrophy and become fibrotic to the point of only being a pale spot on the ovary.  Thus, it would not cause the pelvic pathology that the Veteran was found to have later on.  

The Board remanded the claim in order to obtain an opinion on the uterine fibroids, specifically whether it is at least as likely as not that the Veteran's uterine fibroids first manifested in or are otherwise related to her active service, to include the use of hormone therapy therein; and, if not, whether it is at least as likely as not that the Veteran's uterine fibroids were caused by her endometriosis, bilateral corpus luteal cysts, or medications used to treat the same; and, if not, whether the service-connected endometriosis and bilateral corpus luteal cysts, or medications used to treat the same, permanently worsened the Veteran's uterine fibroids beyond normal progression.  The requested opinion was provided in May 2016.  The examiner indicated that it is less likely as not that the Veteran's uterine fibroids first manifested in or are otherwise related to her active service, to include the use of hormone therapy therein.  The rationale was based on the fact that uterine fibroids were not seen in a 1998 ultrasound and were first seen in a 2007 ultrasound.  The examiner also indicated that it is not likely that the Veteran's uterine fibroids were caused by her endometriosis, bilateral corpus luteal cysts, or medications used to treat the same.  The rationale was based on the fact that uterine fibroids, endometriosis, and bilateral corpus luteal cysts are all independent entities with different etiologies; that endometriosis and bilateral corpus luteal cysts simply do not "cause" uterine fibroids, and that medications used are not known to produce uterine fibroids.  The examiner also indicated that the service-connected endometriosis and bilateral corpus luteal cysts, or medications used to treat the same, did not permanently worsen the Veteran's uterine fibroids beyond normal progression.  The rationale was based on the fact that uterine fibroids, endometriosis, and bilateral corpus luteal cysts are all independent entities with different etiologies; and that endometriosis and bilateral corpus luteal cysts, and the medications used, are not known to produce either permanent or temporary aggravation of uterine fibroids.  This opinion is afforded high probative value.  See Prejean, 13 Vet. App. at 448-9.  

The Board also notes that in a June 2017 statement from the Veteran's representative he argued that a Stegall violation occurred and the case should be remanded since the Board's January 2015 remand specifically indicated that an opinion should be obtained by a gynecologist and the eventual May 2016 addendum opinion was signed by MNA, MD, who appeared to be a doctor of internal medicine, according to the Veteran's representative.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board disagrees with the representatives argument.  As indicated at the bottom of the May 2016 addendum, it specifically states, "above opinions are in concurrence with Dr. WH, gyn specialist."  Therefore, the Board is of the belief that no Stegall violation has occurred.

Following the review of the evidence, the Board concludes that service connection is not warranted for fibroid cysts on a direct basis.  Initially, the Board finds the fibroid cysts were not present until after the Veteran's service.  The medical records dated during service reveal no complaint or finding of fibroid cysts; in-service imaging of the Veteran's uterus, where the fibroids would be located, revealed that it was normal; and it was not until many years after the Veteran's discharge from service that fibroids were detected in the Veteran's uterus.  Additionally, the record includes the probative opinion provided by the May 2016 VA examiner that the fibroid cysts were not manifested (incurred) in service.  The Board further finds the fibroid cysts are not related to service.  The May 2016 VA examiner provided a probative opinion that the fibroid cysts are unrelated to the Veteran's active service, to include the use of hormone therapy during service.  There is no probative medical evidence of record linking fibroid cysts to service.

The Board also concludes that service connection is not warranted for fibroid cysts on a secondary basis.  Both the October 2008 and May 2016 VA examiners determined that the fibroid cysts were not caused or aggravated by the service-connected endometriosis with bilateral corpus luteal cysts, to include the use of medications to treat the service-connected disability, because they have independent causes.  There is no probative medical evidence establishing a relationship between the fibroid cysts and the service-connected endometriosis with bilateral corpus luteal cysts.  The Board acknowledges the evidence submitted by the Veteran and her representative that suggests an association between endometriosis and uterine fibroids, to include between hormones and the development of uterine fibroids, but finds that to the extent that the Veteran is attempting to extrapolate from this literature that her fibroid cysts are secondary to the service-connected endometriosis with bilateral corpus luteal cysts and the medication used to treat that, such extrapolation would constitute nothing more than an unsubstantiated medical opinion by a lay person rather than a conclusion based on the medical evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Although the Veteran might believe that the fibroid cysts are related to service or to the service-connected endometriosis with bilateral corpus luteal cysts, the record does not suggest the Veteran, who is a layperson, is competent to determine the cause of the current disability.  As such, the Veteran's assertion of a relationship is not competent evidence of a nexus.  In any event, the medical opinions against the claim are more probative than the Veteran's lay opinion.

Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  

ORDER

Service connection for fibroid cysts is denied.  



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


